Name: Commission Regulation (EC) No 1303/1999 of 21 June 1999 amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1303Commission Regulation (EC) No 1303/1999 of 21 June 1999 amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 155 , 22/06/1999 P. 0029 - 0029COMMISSION REGULATION (EC) No 1303/1999of 21 June 1999amending Regulation (EC) No 2190/96 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 857/1999(2), and in particular Article 35(11) thereof,(1) Whereas Commission Regulation (EC) No 2190/96(3), as last amended by Regulation (EC) No 1287/98(4), lays down detailed rules for the application of Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables;(2) Whereas, in order to ensure the smooth operation of the scheme, the minimum refund rate requested by an operator under system A2 should be limited to the indicative rate plus 50 %;(3) Whereas, as for other destinations, a limit should be placed on the period of validity of licences for the export of apples to Japan;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2190/96 is hereby amended as follows:1. the second subparagraph of Article 3(2) is replaced by the following: "Licence applicants may not apply for a minimum rate higher than the indicative rate plus 50 %.";2. in the second subparagraph of Article 4(5) and the third subparagraph of Article 5(1), "Mexico and Costa Rica" is replaced by "Mexico, Costa Rica and Japan".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 292, 15.11.1996, p. 12.(4) OJ L 178, 23.6.1998, p. 11.